UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:January 27, 2012 Date of earliest event reported: January 27, 2012 EURAMAX HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) N/A (Commission File Number) 58-2502320 (I.R.S. Employer Identification Number) 5445 Triangle Parkway, Suite 350 Norcross, GA30092 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(770) 449-7066 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 27, 2012, Euramax Holdings, Inc. issued a press release announcing the expiration of the exchange offer by its wholly-owned subsidiary Euramax International, Inc. (the “Company”) for all of the Company’s 9.50% Senior Secured Notes due 2016, a copy of which is filed as Exhibit 99.1 hereto and incorporated by reference herein. Item 9.01Financial Statements and Exhibits. Exhibit No.
